Citation Nr: 9926085	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-24 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an original evaluation in excess of the 
noncompensable level for restrictive ventilatory defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in May 1992.

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected his appeal, the 
propriety of the rating during the time period from the date 
of the first of the month following his release from service 
to the point in time when a final resolution has been 
reached, is currently before the Board.  Grantham v. Brown, 
114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 119 
(1999).  Although the RO had not evaluated the veteran's 
claim in light of Fenderson, the Board finds that there has 
been no due process violation.  That is, the RO has 
considered the appropriate evaluation for the entire period 
since the effective date of the grant of service connection. 


REMAND

Service connection is currently in effect for a restrictive 
ventilatory defect, which has been assigned a noncompensable 
disability evaluation.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  The code 
most analogous to a restrictive ventilatory lung defect is 
pulmonary emphysema.

This matter was previously remanded by the Board in December 
1998, in order for the veteran's disability to be evaluated 
under the old and new criteria referable to respiratory 
disorders.  In the remand, the Board requested that the 
veteran be afforded a VA examination in order to apply the 
new, as well as the old rating criteria.  38 C.F.R. § 4.97 
(1996, 1998).

In March 1999, the veteran was afforded a comprehensive 
pulmonary evaluation that included X-ray and pulmonary 
function testing.  Pulmonary functioning testing performed at 
that time revealed FEV1 to be 87 percent of that predicted.  
FEV1/FVC testing was 107 percent of that predicted.  These 
findings would equate to a noncompensable evaluation under 
the new criteria.  The DLCO (SB) results from the March 1999 
pulmonary function tests demonstrate that the veteran scored 
only 29 percent of the predicted results.  This result would 
warrant a 100 percent evaluation under the new criteria.  
There were no findings of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or episodes of acute 
respiratory failure.  The veteran was not receiving 
outpatient oxygen therapy.

The examiner concluded that the pulmonary function tests were 
consistent with mild restrictive ventilatory dysfunction, 
which appeared to be primarily pulmonary parenchymal in 
nature as lung volumes and diffusion capacity were reduced.  
Chest X-rays revealed COPD, mild right lobe atelectasis, and 
no evidence of lung mass or infiltrate.  The examiner's 
diagnoses included mild COPD by history and physical 
examination.  

In sum, all but one of the reported test results on the March 
1999 examination were consistent with a noncompensable 
evaluation under the new criteria, while the one exception 
fell into the criteria for a 100 percent evaluation.  In 
order to clarify the apparent discrepancy in the test 
results, the Board is of the opinion that an additional 
examination is necessary.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for a restrictive ventilatory 
defect since March 1999.  After obtaining 
the proper authorization from the 
veteran, the RO should obtain and 
associate with the claims folder copies 
of treatment records from those 
facilities identified by the veteran 
which have not already been associated 
with the claims folder.

2.  The RO should schedule the veteran 
for an appropriate examination in order 
to determine the nature and severity of 
his service-connected restrictive 
ventilatory defect.

All necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  It is essential that 
the pulmonary function study contains the 
full range of results necessary to rate 
the disability under the revised 
diagnostic criteria (FEV-1, FEV-1/FVC, 
DLCO (SB), maximum oxygen consumption).  
The presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should be documented.  The 
examiner should comment on the likelihood 
that the DLCO (SB) and other pulmonary 
function test results reported on the 
March 1999 examination were accurate.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the completion of the 
examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
increased evaluation for a restrictive 
ventilatory defect under both the old and 
new criteria.  Review should include 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1) (1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is further advised that the 
examination requested in this remand is necessary to evaluate 
his disability and that his failure to report for scheduled 
examinations could have an adverse effect on his claim.  38 
C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




